SUMNER, J.
The plaintiffs in tne above entitled cases brought suit against the defendant for damages resulting from an automobile accident. The jury returned a verdict for the defendant in both eases and plaintiffs have filed motions for new trials.
The plaintiffs were passengers on a jitney, a Ford driven by one Leo Joyce, as it was going westerly on Chalkstone Avenue at the intersection of Oakland Avenue and Raymond Street about 10 p. m. Raymond street is apparently a continuation of Oakland Avenue.
The plaintiffs claim that as they came to the intersection of the three streets, the defendant drove his car suddenly out from Raymond Street from behind a trolley car standing there, and the jitney in which they were riding struck the defendant’s car in the rear, overturning the jitney and causing them injuries. The driver of the jitney did not testify, the plaintiffs claiming he had left the State. The plaintiffs’ witnesses did not give a very clear idea of the accident, nor could they tell the speed at which the defendant’s car was going. They' saw it appear suddenly from behind the trolley car and the accident followed.
The plaintiff Patterson estimated the speed of the jitney or Joyce car as between fifteen and twenty miles. Mrs. Richards, a witness for the plaintiff, said that it was going at a moderate speed. Miss Clow said the Joyce car did not seem to be going very fast.
The defendant and his wife testified in substance that they came up Raymond Street at about fifteen miles an hour in a Ford car, slowed down to six miles an hour at the corner, passed the rear of the trolley car, and were almost into Oakland Avenue when struck. They said they saw the Joyce car as they approached the intersection and before they had reached the trolley car, and that it was then about 100 feet up Chalk-stone Avenue. They did not testify as to its speed at that time. The de-' fendant also said that after he passed the rear of the trolley car, he increased his speed slightly but -that the Joyce car was going about thirty miles an hour when the collision occurred. There was testimony on the part of the plaintiffs that Joyce turned, or tried. to turn to his left, and put on his brakes as he approached the rear of the trolley car.
The collision occurred near the northwest corner of Chalkstone Avenue and Oakland Avenue.
The plaintiffs claim that under Section 1465 of the General Laws, Joyce had a right of way as he was coming from the defendant’s right, and the defendant should have yielded at all events. There are two other provisions of the statute that are applicable to this case, namely, parts of - Section 1443 of the General Laws. The first part says that upon approaching “a crossing of intersecting public highways”, the operator of a motor vehicle “shall have the same under control and shall reduce its speed to a reasonable and proper rate”. In the latter part of the same section it provides that a person operating a motor vehicle shall, “upon approaching a crossing or an intersecting highway”, slow down and give timely signal with his bell or horn. The first part of this section applies to cases where there is a “crossing of intersecting public highways”, and the *104Üóurt Believes thát tfiis reíerá tó ó'tié hilgkvváy cófti¿leteiy cróá'siri'g: atíótKer áiid continuing ón thé óthér Sida; But that thé latter part o£ the séctióh refers merely to áh intérséetirig highway which goes no farther than the street which it intersects. Thé first part of the section would- apply then tó thé scene óf the áccidént, áhd both the operators of the cars wéré required to reduce the speeds of their cárs ánd have them undér control. The statute does not require the ópérátor to actually stop his car.
•For Plaintiffs: Arthur Cushing.
For Defendant: Fitzgerald & Higgins.
The jury éóüld properly firid oh thé testimony that Joyce was the proximaté cause of the áccidént by driving his car recklessly in violation of the statute; and, from thé fact that thé collision occurred Where it did, théy might infer that Joycé was not watching the le'ft of the road and so did not discover the defendant’s car until it was foo late. If he had had his car under control, thé acei-dént apparently could havé been ávoided.
In the absence of testimony showing that thé defendant knew that Joyce was driving at a high rate of speed before he emerg’ed from the rear of the trolley car, he was justified in proceeding slowly along. He would have a right to assume that Joyce would respect the provisions of the statute.
The negligence of Joyce could not be imputed to the plaintiffs and the jury were instructed as to the principle of proximate cause.
The Court is not satisfied that the verdicts of the jury were erroneous and accordingly denies the motion for new triáis.